In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00350-CR
                               __________________

                    STEVEN LYNN ROBINSON, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 9th District Court
                     Montgomery County, Texas
                   Trial Cause No. 19-04-05265-CR
__________________________________________________________________

                           MEMORANDUM OPINION

      Appellant Steven Lynn Robinson appeals his conviction for online solicitation

of a minor. See Tex. Penal Code Ann. § 33.021(c). In his sole issue, Robinson argues

the trial court erred by denying his pretrial motions to suppress records of electronic

communications and internet searches that were allegedly obtained under the

authority of an administrative subpoena provided by section 422.003 of the Texas

Government Code. See Tex. Gov’t Code Ann. § 422.003. We affirm the trial court’s

judgment.

                                          1
                         PERTINENT BACKGROUND

      A grand jury indicted Robinson for the offense of online solicitation of a

minor, a second-degree felony. See Tex. Penal Code Ann. § 33.021(c). The

indictment alleged that Robinson did knowingly

      solicit over the Internet, by electronic mail or text message or other
      electronic message service or system, or through a commercial online
      service, [the undercover officer], a minor, to meet the defendant with
      the intent that [the undercover officer], would engage in sexual contact
      or sexual intercourse or deviate sexual intercourse with the defendant[.]

      Robinson filed a Motion to Suppress Google Records, arguing that the

evidence seized from his Google account should be suppressed because the

undercover officer’s Affidavit for Search Warrant was defective and failed to

establish probable cause. In his affidavit, the undercover officer with the

Montgomery County District Attorney’s Office Internet Crimes against Children

Task Force (“ICAC”), averred that while conducting an online investigation of a

minor and posing as a fourteen-year-old female persona, he communicated with

Robinson on KIK application’s messenger. The undercover officer averred that

Robinson stated, “‘I always want to meet up with someone young and beautiful. I

hope that’s ok with you.’” The undercover officer explained that Robinson sent

photographs of his face and penis on KIK messenger, requested “naughty”

photographs, and asked the female persona to meet in person for a sexual encounter.

The undercover officer further explained that after he told Robinson the female

                                         2
persona was fourteen, Robinson used an explicit term to indicate he wanted to

engage in sexual intercourse with a “young teen girl[.]”

      The undercover officer stated that he sent two administrative subpoenas to

KIK, Inc. for subscriber information regarding the two usernames Robinson used on

KIK messenger to send messages to the female persona. The undercover officer

explained that the information he received through the administrative subpoena

included the email account registered to the KIK account and an IP address. The

undercover officer also explained he used Maxmind to identify Grande

Communications as the internet carrier for the IP address, and he sent an

administrative subpoena to Grande Communications, which showed the registered

subscriber’s address was the same address where Robinson lived. The undercover

officer’s report from the Texas Department of Public Safety included Robinson’s

photograph, which depicted the same person who was in the photographs sent

through KIK messenger. The undercover officer averred that based on all the

information he received, he believed Robinson violated Texas Penal Code 33.021,

online solicitation of a minor.

      The undercover officer requested a search warrant for GOOGLE LLC, which

provides a Google Photos service where data, including photographs, may be stored.

In his affidavit supporting the State’s request to issue the search warrant for Google’s

records, the undercover officer swore, among other things that “based upon affiant’s

                                           3
training and experience, and the facts as set forth in this affidavit, there is probable

cause to believe and affiant does believe that within the computer systems in the

control of GOOGLE LLC. there exists evidence of criminal activity.” The

undercover officer’s affidavit further avers “the logon & connection IP address to

[google email accounts] will serve as valuable evidence that may assist in positively

identifying the person responsible for the commission of this offense by drawing

associations to [the email accounts] and devices that the suspect may have

possessed.” The trial court found the verified facts in the undercover officer’s

affidavit showed the undercover officer had probable cause and established the

existence for proper grounds for issuance of a search warrant for GOOGLE LLC to

provide all stored files, records, and emails belonging to or associated with the

customer or subscriber utilizing the two email accounts identified in the

investigation.

      The trial court conducted a hearing on Robinson’s Motion to Suppress Google

Records. Robinson’s counsel argued the State was seeking records on a fishing

expedition using its undercover officer’s affidavit even though it fails to include any

articulable facts establishing probable cause sufficient to show the State has an

adequate need or legal basis to obtain Google’s records of the searches Robinson

conducted on the internet. In response, the State argued it had a basis to obtain the

photographs because Robinson shared provocative photographs of himself with the

                                           4
undercover officer and requested naughty photographs from the undercover officer,

which gave the undercover officer reason to believe Robinson was in possession of

photographs of underage children. The State also argued that the Google account

was associated with the KIK account and if searched, would contain searches

consistent with information the undercover officer provided during his conversations

with Robinson on KIK. The trial court denied Robinson’s Motion to Suppress

Google Records.

      Robinson also filed a Motion to Suppress Grande Records and a Motion to

Suppress KIK records that were seized from the alleged administrative subpoenas

and argued the evidence was obtained in violation of the United States and Texas

Constitutions, Texas Code of Criminal Procedure, and Texas Government Code. See

U.S. CONST. amends. IV, XIV; Tex. Const. art. I, §§ 9, 19; Tex. Crim. Proc. Ann.

arts. 1.06, 38.23; Tex. Gov’t Code Ann. §§ 422.001-.004. The record shows

Robinson’s counsel argued that the legislative history of the House Bill concerning

the administrative subpoena process authorized by Chapter 422 of the Texas

Government Code shows the bill was intended to recover children and address the

expedient need to identify people who are posting child pornography. Robinson’s

counsel filed a Bench Brief in Support of Defendant’s Motions to Suppress KIK

Records and Grande Records and explained that the expedient nature anticipated by

the House Bill was not present in this case, because there was no need to speed up

                                         5
the process of getting a grand jury subpoena since there was no child involved who

needed rescuing. Robinson’s counsel further argued that all evidence obtained by

way of the illegal administrative subpoenas purported to be authorized by Chapter

422 should be suppressed as well as the Google records obtained from the search

warrant affidavit, which are “fruits of the poisonous tree[.]”

      The trial court denied Robinson’s Motion to Suppress Grande Records and his

Motion to Suppress KIK records. The trial court found that the clear language of

section 422.003(b)(2), which states that a prosecuting attorney or an officer of an

ICAC Task force may issue and serve an administrative subpoena that requires the

production of records if there is a reasonable cause to believe that an internet or

electronic service account provided through an electronic communication service or

remote computing service has been used in the sexual exploitation or attempted

sexual exploitation of a minor, applied in this case.

      A jury found Robinson guilty of the offense of online solicitation of a minor

and assessed punishment at ten years of confinement.1 The trial court did not issue

written findings of fact and conclusions of law but made an explicit oral finding that

section 422.003(b)(2) applied in this case. Robinson appealed.



      1Robinson  was charged with two offenses of online solicitation of a minor
arising from the same criminal episode in which Robinson communicated with a
persona created by the undercover officer which depicted a fourteen-year-old. This
appeal only concerns trial cause number 19-01-05265.
                                        6
                                      ANALYSIS

      In his sole issue, Robinson argues the trial court erred by denying his Motion

to Suppress Grande Records, Motion to Suppress KIK Records, and Motion to

Suppress Google Records in violation of the Fourth and Fourteenth Amendments.

Specifically, Robinson argues the trial court erred by allowing evidence of electronic

communications and internet searches under the authority of Chapter 422 of the

Government Code because the State obtained the evidence in violation of section

422.003(e)(4)(A), which gives investigators a tool to rescue children who are at risk

of immediate harm; however, no child was at risk since this case involved a decoy

investigator. See Tex. Gov’t Code Ann. § 422.003(e)(4)(A). Robinson also argues

the evidence obtained from the administrative subpoenas tainted the evidence

obtained from the later search warrant.

      We review rulings on motions to suppress under a bifurcated standard. Lerma

v. State, 543 S.W.3d 184, 189–90 (Tex. Crim. App. 2018); Dugar v. State, 629

S.W.3d 494, 497 (Tex. App.—Beaumont 2021, pet. ref’d). In a motion to suppress

hearing, “the trial judge is the sole trier of fact and judge of credibility of witnesses

and the weight to be given to their testimony.” Lerma, 543 S.W.3d at 190. We afford

almost total deference to the trial court’s ruling on the motion when that ruling

hinged on its findings of historical facts, especially when they turn on the trial court’s

decisions concerning credibility and demeanor. State v. Garcia-Cantu, 253 S.W.3d

                                            7
236, 241 (Tex. Crim. App. 2008); Dugar, 629 S.W.3d at 497. Since the trial court

did not issue written findings of fact to support its ruling denying the motions to

suppress, we view the evidence in the light most favorable to the trial court’s ruling

and assume that the trial court made implicit findings that support its ruling as long

as those findings are supported by the record. Herrera v. State, 241 S.W.3d 520, 527

(Tex. Crim. App. 2007) (citation omitted). The trial court provided an explicit oral

finding to support its ruling, and when a trial court makes an explicit fact finding,

we determine whether the evidence, when viewed in the light most favorable to the

trial court’s ruling, supports that finding. State v. Kelly, 204 S.W.3d 808, 818 (Tex.

Crim. App. 2006). We then review the trial court’s legal ruling de novo unless its

explicit fact finding that is supported by the record is also dispositive of the legal

ruling. Id. We also review the trial court’s application of the law to facts de novo.

Valtierra v. State, 310 S.W.3d 442, 447 (Tex. Crim. App. 2010). The prevailing

party in the trial court is afforded the strongest legitimate view of the evidence, and

all reasonable inferences that may be drawn from that evidence. Garcia-Cantu, 253

S.W.3d at 241. We will sustain the trial court’s ruling if it is correct on any applicable

theory of law. Valtierra, 310 S.W.3d at 447–48.

      In denying Robinson’s Motion to Suppress Grande Records and a Motion to

Suppress KIK records, the trial court found that the clear language of section

422.003(b)(2) applied. Statutory construction is a question of law we review de

                                            8
novo. Williams v. State, 253 S.W.3d 673, 677 (Tex. Crim. App. 2008). In construing

a statute, we look to its plain language, unless the language is ambiguous or leads to

absurd results the Legislature could not have intended. Id. “The cardinal principle of

statutory construction is to implement the will of the Legislature.” Baird v. State,

398 S.W.3d 220, 228 (Tex. Crim. App. 2013) (citation omitted). Undefined terms in

a statute are to be given their plain and ordinary meaning, and we refer to the rules

of grammar and common usage to construe the terms. Watson v. State, 369 S.W.3d

865, 870 (Tex. Crim. App. 2012); see also Tex. Gov’t Code Ann. § 311.011(a). In

determining the plain meaning, we will not import the definition from another code.

Mason v. State, No. PD-0881-20, 2022 WL 1499513, at *11 (Tex. Crim. App. May

11, 2022). If the application of the statute’s plain language would lead to absurd

consequences the Legislature could not have intended, we may stray from the literal

language and resort to extra-textual factors such as legislative history, intent, or

purpose. Tapps v. State, 294 S.W.3d 175, 177 (Tex. Crim. App. 2009).

      In construing a statute where the plain meaning leads to absurd results, a court

may consider, among other matters, the object sought to be obtained; circumstances

of enactment; legislative history; common law, including laws on the same or similar

subjects; consequences of a particular construction; administrative construction of

the statute; and the title, preamble, and emergency provision. Tex. Gov’t Code Ann.




                                          9
§ 311.023; State v. Green, 613 S.W.3d 571, 579–80 (Tex. App.—Texarkana 2020,

pet. granted).

      Section 422.003 concerning an Administrative Subpoena provides:

      (a) The attorney general shall assist persons authorized under this
      section in obtaining administrative subpoenas to investigate and
      prosecute offenses that involve the Internet-based sexual exploitation of
      a minor.

      (b) A prosecuting attorney or an officer of an ICAC task group may
      issue and cause to be served an administrative subpoena that requires
      the production of records or other documentation as described by
      Subsection (d) if:

             (1) the subpoena relates to an investigation of an offense that
                 involves the sexual exploitation of a minor; and

             (2) there is reasonable cause to believe that an internet or
                 electronic service account provided through an electronic
                 communication service or remote computing service has
                 been used in the sexual exploitation or attempted sexual
                 exploitation of a minor.

      (c) A subpoena under Subsection (b) must:

             (1) describe any objects or items to be produced; and

             (2) prescribe a reasonable return date by which those objects or
                 items must be assembled and made available.

       (d) Except as provided by Subsection (e), a subpoena listed under
      Subsection (b) may require the production of any records or other
      documentation relevant to the investigation, including:

             (1) a name;

             (2) an address;

                                        10
     (3) a local or long distance telephone connection record,
         satellite-based Internet service provider connection record,
         or record of session time and duration;

     (4) the duration of the applicable service, including the start date
         for the service and the type of service used;

     (5) a telephone or instrument number or other number used to
         identify a subscriber, including a temporarily assigned
         network address; and

     (6) the source of payment for the service, including a credit card
         of bank account number.

 (e) A provider of an electronic communication service or remote
computing service may not disclose the following information in
response to a subpoena issued under Subsection (b):

     (1) an in-transit electronic communication;

     (2) an account membership related to an Internet group,
         newsgroup, mailing list, or specific area of interest;

     (3) an account password; or

     (4) any account content; including

         (A) any form of electronic mail;

         (B) an address book, contact list, or buddy list;

         (C) a financial record;

         (D) Internet proxy content or Internet history; or

         (E) a file or other digital document stored in the account or
            as part of the use of the account.




                                   11
      (f) A provider of an electronic communication service or remote computing
      service shall disclose the information described in Subsection (e) if that
      disclosure is required by court order.

      ...

Tex. Gov’t Code Ann. § 422.003.

      Section 422.003 does not define the term “minor.” See id. “Minors” are

commonly understood to be people who are not yet old enough to have the rights of

an      adult.      See      Minor,       Merriam-Webster,         (https://merriam-

webster.com/dictionary/minor (last accessed December 1, 2022) (defining minor as

“not having reached majority”); Minor, Black’s Law Dictionary (6th ed. 1990)

(defining minor as “[a]n infant or person who is under the age of legal competence”).

The common perception of a minor does not include adults pretending to be minors.

Section 33.021 of the Texas Penal Code concerning the offense of online solicitation

of a minor defines “minor” as an individual who is younger than 17 years of age or

an individual whom the actor believed to be younger than 17 years of age. Tex. Penal

Code Ann. § 33.021(a)(1). Section 33.021 clearly allows for the prosecution of an

individual who solicits someone who represents themselves to be a minor, allowing

police officers to discover and convict adults who communicate with children in a

sexually explicit manner. See id.

      Section 422.003 states that the purpose of an administrative subpoena is to

“investigate and prosecute offenses that involve the Internet-based sexual

                                         12
exploitation of a minor.” Tex. Gov’t Code Ann. § 422.003(a). Section 422.003 does

not specifically include the expanded definition of minor as provided in Texas Penal

Code section 33.021. See id. Considering that the purposes of enacting the statute

included sparing children from predictable harm, other penal laws that address

internet-based sexual exploitation of minors, and the consequences that Robinson’s

construction would have in limiting the effectiveness of the State’s ability to

investigate and prosecute offenses arising from the internet-based sexual

exploitation of minors or that would otherwise have been committed if not

interdicted, we conclude the meaning the Legislature likely intended courts to apply

in construing the term “minor” as it is used in section 422.003 is the definition used

in the Penal Code rather than the more narrow dictionary definition based on the

object sought to be attained by the statute. See Tex. Gov’t Code Ann. § 311.023;

Green, 613 S.W.3d at 579–80; see also Tex. Gov’t Code Ann. § 422.003(a), (b);

Tex. Penal Code Ann. § 33.021(a)(1).

      Additionally, the plain language of section 422.003 does not support

Robinson’s contention that it only applies to children who are at an immediate risk

of harm. See Tex. Gov’t Code Ann. § 422.003. Instead, section 422.003 states an

ICAC Task force may issue and serve an administrative subpoena that requires the

production of records if there is a reasonable cause to believe that an internet or

electronic service account provided through an electronic communication service or

                                         13
remote computing service has been used in the sexual exploitation or attempted

sexual exploitation of a minor. Id. § 422.003(b)(2) (emphasis added). The legislative

history indicates the purpose of the bill that became section 422.003 was to promote

the apprehension of child predators for crimes relating to child pornography, and to

identify and rescue child victims, and to assist in the investigation and prosecution

of offenses involving the internet-based sexual exploitation of a minor. House

Research Org., Bill Analysis for House Criminal Jurisprudence Comm., C.S.H.B.

3746         (Sept.       1,        2011)         (available        at:       www.

https://capitol.texas.gov/tlodocs/82R/analysis/pdf/HB03746H.pdf#navpanes=0).

This purpose is consistent with the purpose of Texas Penal Code section 33.021,

which is to protect young people from harm that would be inflicted by sexual

predators, regardless of whether the recipient is younger than seventeen or the actor

believes the recipient is younger than seventeen. See State v. Paquette, 487 S.W.3d

286, 289 (Tex. App.—Beaumont, 2016, no pet.); see also Freeman v. State, 510

S.W.3d 466, 475 (Tex. App.—Dallas 2013), judgment vacated on other grounds,

425 S.W.3d 289 (Tex. Crim. App. 2014) (stating that section 33.021 permits police

officers to intercept sexual predators during the “grooming” phase and before they

injure the child).

       Although the Legislature chose not to define the term “minor” in section

422.003, based on the plain language of section 422.003, it is clear the Legislature

                                         14
intended for the expanded definition provided in Texas Penal Code section 33.021

allowing for the apprehension of a person who communicates in a sexually explicit

manner with an adult pretending to be a minor for law enforcement purposes to

apply. We conclude that the trial court did not err by straying from the literal

language and considering extra-textual factors such as legislative history, intent, and

purpose; determining that section 422.003 applied when Robinson believed the

undercover officer was a minor; and finding that section 422.003 allowed the

undercover officer to use administrative subpoenas to recover records from KIK and

Grande Communications to investigate and prosecute an offense that involved the

internet-based sexual exploitation of a minor. See Tapps, 294 S.W.3d at 177; see

also Tex. Gov’t Code Ann. § 422.003(a). Accordingly, the trial court did not err by

denying Robinson’s Motion to Suppress Grande Records and Motion to Suppress

KIK records because the State did not obtain and produce electronic mail in the form

of email messages in violation of section 422.003(e)(4)(A). See Tex. Gov’t Code

Ann. § 422.003(e)(4)(A).

      Since we concluded that the State properly obtained the Grande and KIK

records through administrative subpoenas issued on findings supported by probable

cause, we further conclude that the trial court did not err in denying Robinson’s

motion seeking to quash the State’s request to obtain records from Google. Having

concluded the trial court did not err by denying Robinson’s motions to suppress,

                                          15
Robinson has failed to show that the trial court’s failure to grant his motions to

suppress violated his constitutional rights. We overrule Robinson’s sole issue and

affirm the trial court’s judgment.

      AFFIRMED.

                                                  _________________________
                                                     W. SCOTT GOLEMON
                                                         Chief Justice


Submitted on November 29, 2022
Opinion Delivered December 14, 2022
Do Not Publish

Before Golemon, C.J., Kreger and Horton, JJ.




                                       16